Citation Nr: 1227853	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-20 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and/or exposure to asbestos.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

This matter was previously before the Board in November 2010 at which time it was remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the February 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's active service did not include actual duty or visitation in the Republic of Vietnam; the record does not contain credible evidence that the Veteran was present in the inland waterways of Vietnam or that he personally set foot on the land mass of the Republic of Vietnam; thus, he is not presumed to have been exposed to herbicides, to include Agent Orange. 

2.  There is no evidence of an etiological relationship between exposure to asbestos and diabetes mellitus, type II.

3.  The preponderance of the evidence shows that the Veteran's diabetes mellitus, type II, was not present in service or until many years thereafter and is not related to service or to an incident of service origin. 

4.  The Veteran's hypertension is not directly related to service, nor is it secondary to a service-connected disability. 

5.  The Veteran's bilateral foot disorder is not directly related to service, not is it secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and/or exposure to asbestos, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  The criteria for a grant of service connection for hypertension, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

3.  The criteria for a grant of service connection for a bilateral foot disorder, to include as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in October 2005, March 2007, and November 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Board further observes that this case was remanded in November 2010 in order to provide the Veteran with additional VCAA compliant notice; to undertake additional development in conjunction with the asbestos exposure aspect of the Veteran's claim; to obtain outstanding VA treatment records; and to afford the Veteran a VA examination.  Thereafter, the record has been supplemented with the additional evidence sought by the Board.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the November 2010  remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he is entitled to service connection for diabetes mellitus, type II, as well as hypertension and a bilateral foot disorder secondary to his diabetes.  As the preponderance of the evidence is against finding an etiology between his disorder and any incident of service, the Veteran's claims are denied.

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The regulation is clear that such service includes only those with service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  

The Veteran's period of active service commenced in January 1976.  The regulations provide that a Veteran is presumed to have been exposed to an herbicide agent if there was active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  As the Veteran's active service began after the conclusion of the period for which presumptive service connection is available, the Veteran cannot be presumed to have been exposed to an herbicide agent.  Moreover, the Veteran does not contend, nor does the evidence show, that he had duty or visitation in the Republic of Vietnam.  As such, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran also claims that he is entitled to service connection for diabetes mellitus, type II, secondary to asbestos exposure as a result of his service on a Naval ship.  The Board will also consider whether entitlement to service connection is warranted on a direct basis.

His service treatment records show that he served aboard the USS Lexington from January 1978 to December 1979.   

Service treatment records contain no complaints, diagnoses, or treatment for diabetes mellitus, hypertension, or a foot disorder.  The November 1979 service discharge examination report reflects that the Veteran's endocrine system and feet were normal.  His blood pressure reading was 130/72.

Post-service treatment records show the earliest diagnoses of diabetes mellitus, type 2 and hypertension were in 2002.  An April 2002 treatment record showed a normal examination of the bilateral feet.  A January 2003 record showed an abnormal diabetic foot visual examination and a diagnosis of bilateral plantar neuromas.  

In a May 2007 statement, the Veteran alleged that he first experienced pain and ulcers of his feet during service and did not realize that this was the onset of diabetes at that time.  In his July 2007 Substantive Appeal, the Veteran contended that the onset of both his hypertension and foot disorder was during service and these were early symptoms of his diabetes.  

The Veteran underwent a VA examination in December 2010.  The examiner diagnosed diabetes mellitus, type II, hypertension, and peripheral neuropathy of the lower extremities secondary to diabetes.  The examiner opined that the Veteran's disorders were not due to service.  As a rationale, the examiner stated that there was no documentation of exposure to herbicides.  Additionally, although it is unknown if the Veteran was exposed to asbestos, he has no diagnosis of asbestosis and there is no evidence in the medical literature supporting a relationship between asbestos exposure and diabetes mellitus, type II.  Moreover, there is no diagnosis or treatment for diabetes mellitus, type II, during service.

The Board has carefully considered the Veteran's contentions, but finds them to be without merit.  The Veteran's service treatment records contain no evidence of symptoms, treatment, or diagnoses of diabetes, hypertension, or a bilateral foot disorder.  Service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The service treatment records are entirely negative for any symptoms associated with diabetes mellitus, hypertension, or a bilateral foot disorder and weigh heavily against the claim.  

Furthermore, even presuming that the Veteran was exposed to asbestos during service aboard the USS Lexington, there is no evidence to support an etiological relationship between asbestos exposure and diabetes mellitus, type II, hypertension or a bilateral foot disorder.  

Finally, no physician, private or VA, has attributed the Veteran's currently diagnosed diabetes mellitus, type 2, to an incident of service origin, to include exposure to Agent Orange or asbestos.  The Veteran's disorders were not diagnosed until 1992, almost 23 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).
 
The Board finds probative the December 2010 opinion of the VA examiner that stated that the Veteran's disorders were not due to service; and that although it was unknown if he had been exposed to asbestos, there is no evidence in the medical literature supporting a relationship between asbestos exposure and diabetes mellitus, type II.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Therefore, the Board concludes the preponderance of the evidence is against a finding that either of the Veteran's diabetes mellitus, type II, hypertension, or bilateral foot disorder, is etiologically related directly to his period of active service.  Furthermore, as service connection for diabetes mellitus, type II, is not warranted, secondary service connection for the Veteran's hypertension and bilateral foot disorders claimed as secondary to his diabetes mellitus, type II, is also not warranted.

The Board recognizes the Veteran's contentions that he has diabetes mellitus, type II, hypertension, and a bilateral foot disorder, as a result of active service (either on a direct or secondary basis).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of diabetes mellitus, type II, hypertension or a bilateral foot disorder) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with the claimed disorders until 1992, and no competent medical evidence linking the asserted disorders to the Veteran's service or to a service-connected disability) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service and thereafter, any contentions by the Veteran that he has current diabetes mellitus, type II, hypertension, or a bilateral foot disorder, that are related to active service, or to a service-connected disability, are not competent.  There is no indication that the possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to conclude that the Veteran has the asserted disabilities as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102  (2011); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and/or exposure to asbestos; hypertension, to include as secondary to diabetes mellitus, type II; and a bilateral foot disorder, to include as secondary to diabetes mellitus, type II.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for diabetes mellitus, type II, to include as to due exposure to herbicides is denied. 

Service connection for hypertension, to include as secondary to diabetes mellitus, type II, is denied. 

Service connection for a bilateral foot disorder, to include as secondary to diabetes mellitus, type II, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


